         Case 1:19-cv-11433-LTS Document 21 Filed 03/03/20 Page 1 of 15



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


                                              )
JOHN J. O’BRIEN and                           )
ELIZABETH TAVARES,                            )
                                              )
       Plaintiffs,                            )
                                              )
v.                                            )      Civil No. 19-11433-LTS
                                              )
HON. ROBERT A. MULLIGAN (Ret.),               )
                                              )
       Defendant.                             )
                                              )

                      ORDER ON MOTION TO DISMISS (DOC. NO. 11)

                                          March 3, 2020

SOROKIN, J.

       Plaintiffs John J. O’Brien and Elizabeth Tavares filed a complaint on June 28, 2019

alleging three causes of action against the former Chief Justice of Administration and Management

of the Massachusetts Trial Court, the Honorable Robert A. Mulligan (Ret.), arising out the loss of

their employment with the Massachusetts Probation Department in late 2010 and early 2011 and

subsequent federal criminal indictments and convictions. Doc. No. 1.1 Judge Mulligan moves to

dismiss the complaint in its entirety for failure to state a claim. Doc. No. 11. The motion is fully

briefed. For the reasons set forth below, the Court ALLOWS Judge Mulligan’s motion to dismiss.




1
  Citations to “Doc. No. __” reference documents appearing on the court’s electronic docketing
system; pincites are to the page numbers in the ECF header.
         Case 1:19-cv-11433-LTS Document 21 Filed 03/03/20 Page 2 of 15



I.     BACKGROUND2

       Subject to the general superintendence powers of the Supreme Judicial Court (“SJC”), the

Chief Justice for Administration and Management (“CJAM”) has “general superintendence of the

administration of the trial court.” G. L. c. 211B, § 9. The division of the Massachusetts Trial

Court responsible for overseeing the supervision of criminal offenders and serving the information

needs of judges and lawyers in state criminal cases is the Probation Department. G. L. c. 276,

§§ 85, 90, 98; G. L. c. 211B, § 9. The central office of the Probation Department is known as the

Office of the Commissioner of Probation (“OCP”). United States v. Tavares, 844 F.3d 46, 49 (1st

Cir. 2016). “The OCP is responsible for staffing approximately 1,600 employees in about 100

probation offices throughout Massachusetts.” Id. The Commissioner of Probation is the highest

ranking official of the Probation Department. G. L. c. 276, § 98.




2
  The factual allegations that follow are drawn from the Complaint. Doc. No. 1. The Court accepts
all non-conclusory facts alleged in the Complaint as true, Ocasio-Hernandez v. Fortuño-Burset,
640 F.3d 1, 12 (1st Cir. 2011), and draws all reasonable inferences in favor of the plaintiffs,
Gargano v. Liberty Int’l Underwriters, Inc., 572 F.3d 45, 48 (1st Cir. 2009).
        The Complaint quotes from and refers to various documents, such as the Report of the
Independent Counsel (the Ware Report) and various orders and statements issued by the Supreme
Judicial Court (SJC). Many of these quotations and references are reproduced verbatim in this
Memorandum and Order as they are alleged in the Complaint. However, in deciding a Rule
12(b)(6) motion, a court may also “consider documents the authenticity of which [is] not disputed
by the parties; . . . documents central to plaintiffs’ claim; [and] documents sufficiently referred to
in the complaint . . . even when the documents are incorporated into the movant’s pleadings.”
Lambert v. Fiorentini, No. 19-1406, 2020 U.S. App. LEXIS 2287, at *3 (1st Cir. Jan. 24, 2020)
(internal quotation marks and citations omitted); see also Schatz v. Republican State Leadership
Comm., 669 F.3d 50, 55 (1st Cir. 2012) (the court may consider documents attached to or fairly
incorporated into the complaint and facts susceptible of judicial notice). The cited orders and
statements issued by the SJC and the Ware Report are central to Plaintiffs’ Complaint; their
authenticity is not disputed. The Court therefore draws upon them as well in presenting and
discussing the relevant facts.

                                                  2
         Case 1:19-cv-11433-LTS Document 21 Filed 03/03/20 Page 3 of 15



       A. The Hiring of O’Brien and Tavares

       In 1997, Plaintiff O’Brien was appointed the Commissioner of Probation by the Honorable

John J. Irwin, Jr., who was the CJAM of the Massachusetts Trial Court. Doc. No. 1 ¶ 7. At the

time, the governing statute, G. L. c. 276, § 98, which provides for the establishment of an office

of probation under the supervision, direction and control of a commissioner of probation, was

silent as to any specific term of appointment for the Commissioner or any procedure for the

Commissioner’s removal.3 St. 1993, c. 12, §§ 11, 12; Doc. No. 1 ¶¶ 8, 15. Because of this silence,

O’Brien viewed himself as having a “lifetime appointment” and believed that neither the CJAM

nor “any other state official [had] the power to terminate [him].”4 Doc. No. 1 ¶¶ 15, 77-79, 91.

       “Prior to 2001, local judges had authority to appoint and promote probation employees,

subject to the approval of the [CJAM]. In 2001, new legislation gave the Commissioner the

‘exclusive authority’ for probation hiring and promotion, although his appointments were still

subject to the approval of the CJAM.” Tavares, 844 F.3d at 50. The CJAM could reject any

proposed appointment if such appointment “was not done in accordance with the Trial Court

Policies and Procedures Manual for the Probation Department.” Doc. No. 1 ¶ 9.

       In 1998, O’Brien appointed Plaintiff Tavares as Deputy Commissioner in charge of the

Programs Division, responsible for drug testing, community supervision, collaborating with the




3
  Following the events described infra, the Massachusetts Legislature amended § 98 to provide
that “[t]he commissioner shall serve a term of 5 years” and that “[t]he commissioner shall be
appointed, and may be removed, by the chief justice of the trial court and the court administrator,
with the advice of the chief justice of the juvenile court, the chief justice of the superior court, the
chief justice of the district court, the chief justice of the probate and family court and the chief
justice of the Boston municipal court.” M.G.L. c. 276 § 98.
4
  The Court does not resolve the question of whether the absence of either a specifically identified
procedure for the Commissioner’s removal or a specific duration of his term of office actually gave
rise to a “lifetime appointment.”

                                                   3
         Case 1:19-cv-11433-LTS Document 21 Filed 03/03/20 Page 4 of 15



Office of Community Corrections, and the Electronic Monitoring Program. Id. ¶ 18. In 2000,

O’Brien appointed Tavares to the position of Second Deputy Commissioner of Probation. Id. ¶ 19.

       In 2003, the Defendant, Judge Mulligan, took over as the CJAM. Id. ¶ 11. In 2008,

O’Brien appointed Tavares as First Deputy Commissioner of Probation—the second highest

ranking official in Office of Probation after the Commissioner himself. Id. ¶ 19. Tavares’s

employment was governed by the Policies and Procedures Manual, which provided that she could

only be terminated for cause. Id. ¶¶ 20, 55.

       O’Brien and Judge Mulligan had a contentious relationship from the start. Id. ¶¶ 12, 42,

43; Tavares, 844 F.3d at 52. “Sometime in 2006, Judge Mulligan grew suspicious of O’Brien’s

appointments [of probation officers] and asked his HR department to red-flag any cases that they

though were unusual.” Tavares, 844 F.3d at 52 (internal quotation marks omitted).          O’Brien

resisted Judge Mulligan’s efforts to exercise meaningful oversight over O’Brien’s appointments

of probation officers as impinging on his “exclusive appointment authority” over probation

officers under G. L. c. 276, § 83, as then in effect. Doc. No. 1 ¶¶ 13, 26, 41, 46, 84; Tavares, 844

F.3d at 52. O’Brien alleges that Judge Mulligan tried “to find something on him” and push him

out. Doc. No. 1 ¶¶ 14, 42-43.

       B. The Boston Globe Spotlight Article and O’Brien’s Suspension

       On May 23, 2010, the Boston Globe Spotlight Team released an in-depth report about the

hiring practices in the Probation Department. The report stated in relevant part that “[a]fter 12

years in charge, Jack O’Brien has transformed the Probation Department from a national pioneer

of better ways to rehabilitate criminals into an organization that functions more like a private

employment agency for the well connected . . . .” Tavares, 844 F.3d at 52 (quoting Scott Allen,

Agency Where Patronage Is Job One, Bos. Globe, May 23, 2010). The article went on to state that


                                                 4
         Case 1:19-cv-11433-LTS Document 21 Filed 03/03/20 Page 5 of 15



“O’Brien’s agency now employs at least 250 friends, relatives, and financial backers of politicians

and top court officials, the Spotlight review found . . .” Doc. No. 12-1 at 1 (copy of Boston Globe

article). The Spotlight article quoted Judge Mulligan as being critical of certain “oversight” issues

at the Probation Department. Doc. No. 1 ¶ 28.

       On May 24, 2010—the day after the Boston Globe published its article—Judge Mulligan

suspended O’Brien. Id. ¶ 24. On the same day, the SJC issued an Order stating in relevant part:

       It has come to the attention of the Justices that the hiring and promotion of
       employees within the Probation Department of the Trial Court allegedly are based
       on reasons other than merit, which is a matter of concern to the public and all
       members of the judicial branch. Certain other alleged practices and management
       decisions with the Probation Department have also been called into question. The
       Chief Justice and the Justices of this Court, concerned not only with the proper
       conduct [of] judicial administration, but also with the public’s perception of the
       integrity of all aspects of the judicial branch, have determined that a prompt, full
       inquiry into the practices and procedures of the Probation Department as they relate
       to these allegations should be undertaken immediately.

Doc. No. 12-2 (copy of docket in In the Matter of the Probation Department of the Trial Court,

SJC No. OE-123) at 3. The Complaint alleges that Judge Mulligan and the SJC had advance notice

of the content of the Spotlight article and were preparing to act on it before its release. Doc. No. 1

¶¶ 38, 39, 82.

       C. The Report of the Independent Counsel (the Ware Report)

       In the same Order, the Justices of the SJC appointed Paul F. Ware, Jr. as Independent

Counsel to investigate the “alleged improprieties with respect to the hiring and promotion of

employees with the Probation Department, as well as other practices and managed decisions with

the Probation Department that have been called into question . . . .” and to make recommendations

on any findings of misconduct. Doc. No. 12-2 at 3.

       On November 9, 2010, the Independent Counsel issued his Report. Doc. No. 12-4 (copy

of Ware Report). Based on his investigation, the Independent Counsel determined that “[h]iring

                                                  5
         Case 1:19-cv-11433-LTS Document 21 Filed 03/03/20 Page 6 of 15



and promotion processes have been fraudulently orchestrated from beginning to end in favor of

connected candidates. The fraud begins [at the] top with Commissioner O’Brien, and it extends

through most of the hierarchy of the Department who participate in interviewing candidates for

hiring and promotion . . . .” Id. at 18. The Independent Counsel found that O’Brien and Tavares

had conducted a hiring scheme to ensure that candidates recommended by legislators and other

high-ranking officials would obtain their desired positions regardless of qualification so that, in

turn, the Probation Department might receive more generous appropriations from the Legislature.

Id. at 35-43. The scheme was accomplished through a systematic corruption of the interview

process. Id. at 24-26.

       The Independent Counsel “expresse[d] no final view on the criminal guilt or innocence of

any individual discussed in [his] Report,” but “recommend[ed] that the appropriate federal and

state law enforcement authorities be made aware of the findings in this Report so that they may

decide what action, if any, should be taken following submission of this Report.” Id. at 63. In so

doing, the Independent Counsel identified O’Brien and Tavares, among several others, as

“[p]otential targets of a criminal investigation.” Id. at 43.

       On November 18, 2010, the SJC released the Ware Report to the public and issued Orders

that referred the Ware Report to the United States Attorney for the District of Massachusetts “for

such action as [she] may deem appropriate” and that directed Judge Mulligan, in consultation with

the Acting Commissioner of Probation, Ronald Corbett, “forthwith [to] take such steps as may be

necessary to remove those senior officials found most responsible for the reported abuses in the

hiring and promotion processes,” and to “initiate disciplinary proceedings they deem appropriate

against those other employees who participated in those abuses.” Doc. No. 12-5 (Statement of the




                                                  6
         Case 1:19-cv-11433-LTS Document 21 Filed 03/03/20 Page 7 of 15



Justices of the SJC regarding Ware Report, November 18, 2010) at 2; Doc. No. 1 ¶ 53. The SJC

also noted:

       The CJAM has informed the Justices that he will immediately commence
       proceedings to terminate Commissioner of Probation John J. O’Brien and that,
       acting in concert with the Acting Commissioner, he will immediately place on
       administrative leave First Deputy Commissioner Elizabeth V. Tavares, [and other
       high-ranking Probation Office officials] pending the conclusion of disciplinary
       hearings, and that proceedings to discipline each of them, which discipline could
       include termination, will commence immediately.

Doc. No. 1 ¶ 53 (quoting Doc. No. 12-5 at 2) (modification added).

       D. The Resignations of O’Brien and Tavares

       After the Independent Counsel released his Report, Judge Mulligan notified O’Brien that

there would be a disciplinary hearing, over which he—Chief Justice Mulligan—would be

presiding. Doc. No. 1 ¶ 50. O’Brien’s counsel requested access to the Independent Counsel’s

complete Report, together with its exhibits, which “formed the basis for the [disciplinary] hearing.

Id. ¶ 51. O’Brien’s counsel also asked that Judge Mulligan recuse himself from the hearing “on

account of his admitted animus towards” O’Brien. Id. ¶ 52. Both requests were denied. Id. ¶¶ 51-

52. Because Judge Mulligan refused “to recuse himself from the disciplinary hearing despite his

well-established bias against Mr. O’Brien,” and because O’Brien interpreted the SJC’s statement

that proceedings to terminate him would commence immediately as meaning that he “was being

terminated prior to any hearing taking place,” O’Brien resigned from his position as Commissioner

of Probation, effective December 31, 2010. Id. ¶ 56.

       Following the release of the Ware Report, Acting Probation Commissioner Ronald Corbett

placed Tavares on administrative leave for her alleged role in patronage hiring within the Probation

Department. Id. ¶ 57. A disciplinary hearing was scheduled for January 19, 2011. Id. Tavares’s

counsel asked that the hearing be postponed indefinitely to await the results of the investigations


                                                 7
         Case 1:19-cv-11433-LTS Document 21 Filed 03/03/20 Page 8 of 15



being performed by the Office of the Massachusetts Attorney General and the U.S. Attorney’s

Office so that she could provide a proper defense to the disciplinary charges. Id. ¶ 58. Tavares’s

counsel also asked the Trial Court for a complete set of transcripts and exhibits generated in course

of the Independent Counsel’s investigation of the Probation Department, as well as access to

certain trial court employees and to have them appear at the hearing as part of her defense.

Id. ¶¶ 59-60. Counsel for the Trial Court denied all of these requests. Id. ¶ 60.

       Tavares also requested a description from the Trial Court of how the disciplinary hearing

would be conducted, the evidence that would be presented, and the identity of any witnesses that

would be called to testify against her, but she was denied this information. Id. ¶ 61. “The only

response that Ms. Tavares received from the Trial Court, through counsel Dan Sullivan, was that

if Ms. Tavares appeared at the disciplinary hearing, she would be terminated.” Id. ¶ 62. “Rather

than appear at a closed-door disciplinary hearing in which she was denied a description of the

charges against her, denied access to information necessary for her to respond to the charges and

offer a defense at the hearing, and denied any information regarding how [the] hearing was going

to be conducted, Ms. Tavares resigned from her position.” Id. ¶ 63.

       E. The Indictments and convictions of O’Brien and Tavares

       O’Brien and Tavares were indicted on federal criminal charges in this District in 2012.

Tavares, 844 F.3d at 53. “The second superseding indictment alleged that, from 2000 to 2010,

[O’Brien and Tavares] implemented a sham merit-based hiring system and that O’Brien ‘falsely

certified to the CJAM that the candidate for employment had been hired pursuant to the procedures

mandated by the Manual,’ that is to say, a merit-based hiring system.” Id. (quoting second

superseding indictment). O’Brien and Tavares were charged with conspiracy under the federal

Racketeer Influenced and Corrupt Organizations (RICO) statute, 18 U.S.C. § 1962(d), as well as


                                                 8
         Case 1:19-cv-11433-LTS Document 21 Filed 03/03/20 Page 9 of 15



with a substantive RICO violation under 18 U.S.C. § 1962(c), and several counts of mail fraud

under 18 U.S.C. §§ 1341, 2. Id. Following a forty-seven day trial, O’Brien and Tavares were

found guilty of RICO conspiracy, the substantive RICO violation, and four of nine counts of mail

fraud on July 24, 2014. Id.; Doc. No. 12-6 (copy of docket in U.S. v. O’Brien, et al., Crim. No. 12-

40026) at 65, Dkt. No. 579.

       On December 19, 2016, the First Circuit reversed Plaintiffs’ convictions. Tavares, 844

F.3d at 54. The court concluded that while “O’Brien, along with the other defendants and many

other members of the Probation Department, misran the Probation Department and made efforts

to conceal the patronage hiring system, . . . the Government has not in fact demonstrated that the

conduct satisfies the appropriate criminal statutes.” Id. at 53-54.

       O’Brien and Tavares brought this action on June 28, 2016. Doc. No. 1.

II.    LEGAL STANDARD

       To survive a motion to dismiss under Rule 12(b)(6) of the Federal Rules of Civil Procedure,

a complaint must contain sufficient factual matter, accepted as true, to “state a claim for relief that

is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp.

v. Twombly, 550 U.S. 544, 570 (2007)). Courts must “take all factual allegations [in the

Complaint] as true and . . . draw all reasonable inferences in favor of the plaintiff.” Rodríguez-

Ortiz v. Margo Caribe, Inc., 490 F.3d 92, 96 (1st Cir. 2007). The complaint must also “set forth

‘factual allegations, either direct or inferential, respecting each material element necessary to

sustain recovery under some actionable legal theory.’” Berner v. Delahanty, 129 F.3d 20, 25 (1st

Cir. 1997) (quoting Gooley v. Mobil Oil Corp., 851 F.2d 513, 515 (1st Cir. 1988)).




                                                  9
          Case 1:19-cv-11433-LTS Document 21 Filed 03/03/20 Page 10 of 15



III.     DISCUSSION

         The Complaint alleges three causes of action, each pursuant to 42 U.S.C. § 1983:

 (a) violation of equal protection, under a “class of one” theory (Count I); (b) violation of procedural

 and substantive due process (Count II); and (c) abuse of process (Count III). The first two causes

 of action relate to conduct in which Judge Mulligan allegedly engaged following the release of the

 Ware Report in November 2010 and which lead to the resignations of O’Brien and Tavares in late

 2010 and early 2011 respectively.5 Doc. No. 1 ¶¶ 82-83, 95-97. The third cause of action is based

 on the allegation that Judge Mulligan “caused the federal indictment and wrongful conviction of

 the Plaintiffs in federal court.” Id. ¶ 104.

         A.      Count I (“class of one” equal protection violation)

         Plaintiffs’ “class of one” equal protection claim fails because such claims are not

 cognizable in the public employment context and because the claim is time barred.

              1. Count I not cognizable in the public employment context.

         The Supreme Court has rejected “class of one” equal protection claims in the public

 employment context:

         The question in this case is whether a public employee can state a claim under the
         Equal Protection Clause by alleging that she was arbitrarily treated differently from
         other similarly situated employees, with no assertion that the different treatment
         was based on the employee’s membership in any particular class. We hold that
         such a ‘class-of-one’ theory of equal protection has no place in the public
         employment context.

 Engquist v. Or. Dep’t of Agric., 553 U.S. 591, 594 (2008).



 5
   For purposes of deciding Defendant’s motion to dismiss, the Court assumes without deciding
 that Plaintiffs have pled sufficient facts from which it may be plausibly inferred that each of their
 respective resignations constituted a constructive discharge. Even with that assumption, the Court
 need not resolve whether either Plaintiff has actually stated a federal due process claim because,
 as explained in the text, any such claim is barred by the applicable statute of limitations.

                                                   10
        Case 1:19-cv-11433-LTS Document 21 Filed 03/03/20 Page 11 of 15



       The Court therefore ALLOWS Judge Mulligan’s motion to dismiss Count I of the

Complaint.

                      2. Count I is time barred.

       Count I is also time barred. “[I]t is well-established that § 1983 claims borrow the forum

state’s statute of limitations.” Acevedo-Pérez v. United States, 768 F.3d 51, 56 (First Cir. 2014)

(citing City of Rancho Palos Verdes v. Abrams, 544 U.S. 113, 124 (2005) (42 U.S.C. § 1988 “is a

directive to select, in each State, the one most appropriate statute of limitations for all § 1983

claims.”) (internal quotation marks and citation omitted)).         In Massachusetts, the relevant

limitations period—that for tort actions—is three years. See, e.g., Poy v. Boutselis, 352 F.3d 479,

483 (1st Cir. 2003) (three-year limitations period provided for personal injury claims by G. L.

c. 260, § 2A applies in § 1983 excessive force action against police officer).

       “Though § 1983 borrows the limitations period itself from local law, the accrual date for a

§ 1983 claim is set by federal law.” Acevedo-Pérez, 768 F.3d at 56 (citing Morán Vega v. Cruz

Burgos, 537 F.3d 14, 20 (1st Cir. 2008)). Under federal law, such a cause of action accrues “when

the plaintiff knows, or has reason to know of the injury on which the action is based, and a plaintiff

is deemed to know or have reason to know at the time of the act itself and not at the point that the

harmful consequences are felt.” Morán Vega, 537 F.3d at 20 (internal quotation marks and

citations omitted).

       O’Brien and Tavares allege that Judge Mulligan violated their rights to equal protection

under the law:




                                                   11
        Case 1:19-cv-11433-LTS Document 21 Filed 03/03/20 Page 12 of 15



       when he communicated with the Boston Globe about the Spotlight Articles [sic]
       prior to its release about patronage hiring in the Probation Department; suspended
       only Mr. O’Brien and his immediate deputies, for patronage hiring that was
       common practice in Massachusetts; and when he worked with the SJC to appoint
       Independent Counsel Paul Ware to investigate criminal charges against
       Mr. O’Brien and his deputies but did not take any action against any other Trial
       Court hiring authorities . . .

       There was no rational basis for the different treatment that the Defendant gave to
       Mr. O’Brien and Ms. Tavares compared to other state employees, as shown by the
       fact that . . . other Trial Court hiring authorities, also engaged in widespread
       patronage hiring but the Defendant did not investigate, suspend or otherwise
       discipline any other Trial Court employees . . . . The Defendant’s conduct as set
       forth above establishes the basis for the conduct was not to eradicate patronage or
       some other effort to reform the Trial Court. The Defendant’s intention was to
       eradicate Mr. O’Brien and his deputies, and only them, from the Trial Court in
       violation of their right to equal protection under the law.

Doc. No. 1 ¶¶ 82, 83.

       Even assuming, as the Court must, that Plaintiffs’ allegations regarding Judge Mulligan’s

conduct are true, they relate to conduct that took place more than eight years before Plaintiffs

brought suit. And, Plaintiffs’ own allegations establish that they knew of their alleged injury

arising from Judge Milligan’s alleged differential treatment of them at the time of their injury.

Plaintiffs’ equal protection claim is thus barred by the applicable three-year statute of limitations.

The Court therefore ALLOWS Judge Mulligan’s motion to dismiss Count I of the Complaint for

this additional reason.

       B.      Count II (procedural and substantive due process)

       Plaintiffs’ procedural and substantive due process claim is also time barred. The only

conduct to which Plaintiffs point in connection with this claim is to conduct occurring in late 2010

(as to O’Brien) and early 2011 (as to Tavares):




                                                  12
        Case 1:19-cv-11433-LTS Document 21 Filed 03/03/20 Page 13 of 15



       The Defendant, acting under the color of law in his position as CJAM, knowingly
       deprived Mr. O’Brien of his due process rights and property interest in the position
       of Commissioner of Probation, which he was expressly provided by statute, when
       he communicated his decision to terminate Mr. O’Brien in the November 2010 SJC
       Statement before Mr. O’Brien was provided a disciplinary hearing.

       The Defendant, acting under the color of law in his position as CJAM, deprived
       Ms. Tavares of her due process rights and property interest in the position of Deputy
       Commissioner of Probation when he denied her a description of the charges against
       her, denied access to the information necessary for her to respond to the charges
       and offer a defense at the hearing, and denied any information regarding how the
       hearing was going to be conducted. The Defendant further deprived Ms. Tavares of
       her due process rights when he informed her, through counsel prior to the
       disciplinary hearing, that she would be terminated if she appeared at the hearing.

       The Defendant, as a result of his conduct described above, has shown a reckless or
       callous indifference to the federally protected rights of the Plaintiff. The
       Defendant’s conduct regarding Mr. O’Brien and Ms. Tavares’ employment was
       arbitrary and capricious and a shocking abuse of government power that was not
       keyed to any legitimate government interest, it was solely aimed toward eliminating
       Mr. O’Brien and Ms. Tavares from the Probation Department.

Doc. No. 1 ¶¶ 95-97.

       Because the conduct Plaintiffs allege in support of their procedural and substantive due

process claim took place more than three years before they brought suit, and because their

Complaint makes clear that they knew of the conduct at the time it occurred, this claim, like their

equal protection claim, is also barred by the applicable three-year statute of limitations. The Court

therefore ALLOWS Judge Mulligan’s motion to dismiss Count II of the Complaint.

       C.      Count III (abuse of process)

       Count III, which asserts an “abuse of process” claim pursuant to Section 1983, is based on

the allegation that Judge Mulligan “caused the federal indictment and wrongful conviction of the

Plaintiffs in federal court.” Doc. No. 1 ¶ 104. Leaving aside the serious question of whether the

Complaint supports a plausible inference that Judge Mulligan “caused” Plaintiffs’ indictments,

this claim fails as a matter of law because “abuse of process—as a claim separate from a claim that


                                                 13
        Case 1:19-cv-11433-LTS Document 21 Filed 03/03/20 Page 14 of 15



there was no probable cause to make the arrest or institute the prosecution—is not cognizable as a

civil rights violation under § 1983.” Santiago v. Fenton, 891 F.2d 373, 388 (1st Cir. 1989). In any

event, as explained below, there was probable cause to institute Plaintiffs’ prosecution. The Court

therefore ALLOWS the motion to dismiss Count III of the Complaint.

       D.      Malicious Prosecution

       Plaintiffs make no explicit allegation of malicious prosecution, assert no such cause of

action in their Complaint, and make no request to amend their Complaint to include such a claim.

See generally, Doc. No. 1 (Complaint); Doc. No. 17 (opposition to motion to dismiss). That is the

end of the matter as to a possible claim of malicious prosecution.

       Nevertheless, citing McDonough v. Smith, 139 S. Ct. 2149 (2019)—a case addressing

when the statute of limitations begins to run in federal malicious prosecution actions—Plaintiffs

effectively ask the Court to read such a cause of action into their Complaint:

       The Plaintiffs here, like the plaintiff in McDonough, are challenging the integrity
       of the criminal proceedings initiated and promoted by the Defendant, who utilized
       the Boston Globe, the SJC, and Attorney Ware. While the Defendant was not the
       prosecutor, the Plaintiffs’ Complaint sufficiently alleges he was providing the
       information that led to the federal prosecution being challenged in the present
       matter.

Doc. No. 17 at 15. Such a cause of action—had it been asserted—would also fail to state claim.

“[A] plaintiff may bring a suit under § 1983 . . . if he can establish that: ‘the defendant (1) caused

(2) a seizure of the plaintiff pursuant to legal process unsupported by probable cause, and

(3) criminal proceedings terminated in plaintiff’s favor.’” Hernandez-Cuevas v. Taylor, 723 F.3d

91, 101 (1st Cir. 2013) (quoting Evans v. Chalmers, 703 F.3d 636, 647 (4th Cir. 2012)).

       Even assuming that Judge Mulligan can plausibly be said to have “caused” the federal

indictments brought against O’Brien and Tavares—an issue the Court does not decide—Plaintiffs

cannot show that the indictments were without probable cause for, as the Supreme Court recently

                                                 14
         Case 1:19-cv-11433-LTS Document 21 Filed 03/03/20 Page 15 of 15



 explained, “an indictment fair upon its face, and returned by a properly constituted grand jury, . . .

 conclusively determines the existence of probable cause to believe the defendant perpetrated the

 offense alleged.” Kaley v. United States, 134 S. Ct. 1090, 1097 (2014) (internal quotation marks

 and citation omitted).   Plaintiffs’ federal malicious prosecution claim—had they asserted it—

 would therefore also fail as a matter of law.6

IV.     CONCLUSION

        For the reasons presented, the Court ALLOWS Judge Mulligan’s motion to dismiss

 Plaintiffs’ complaint (Doc. No. 11) WITH PREJUDICE. A judgment of dismissal shall issue.

                                                       SO ORDERED.


                                                        /s/ Leo T. Sorokin
                                                       Leo T. Sorokin
                                                       United States District Judge




 6
   Although Plaintiffs have not asserted, have not requested leave to assert, and have not argued a
 common law malicious prosecution claim, such a claim would also require plausibly alleging a
 lack of probable cause. Correllas v. Viveiros, 572 N.E.2d 7 (Mass. 1991) (to succeed on a claim
 of malicious prosecution, the plaintiff must prove, among other elements, that the defendants
 instituted a criminal process against the plaintiff with malice and without probable cause). Because
 in light of the facts alleged in the Complaint, Plaintiffs cannot establish a lack of probable cause,
 a state law malicious prosecution claim is also doomed to fail.

                                                  15
